                                                                     CLERK'SAOFFICE U.S.DIST.COURT
                                                                             T ABINGDON,VA
                                                                                 FILED
                       UNITED STA TES D ISTRICT CO URT                     0CT - 1 2219
                       W ESTERN DISTRICT OF W RGINIA
                                   BIG STONE G AP                       BK
                                                                         JU3.G LE LERK
                                                                            DEPUTY CLERK

UNITED STA TES OF AM ERICA
                                           :                .
           V.                              : CaseNo- -j                ;y
                                           *
                                           e

zEwlœuv sco'
           iT smcEu                        :



                                PLEA A GREEM EN T

      Ihave agreed to enter into a plea agreem entwith the United States ofA merica,
pursuantto Rule 11ofthe FederalRulesofClim inalProcedure. Theterm sand conditions
ofthisagreem entare asfollows:                                           '

A.CHARGEIS) TO W HICH I AM PLEADING GUILTY AND W AIVER OF
   RIG H TS

   1. The Chareesand PotentialPanishm ent

      M yattorneyhasinformedm eofthenamreofthechargets)andthùelementsofthe
chargets)thatmustbeproved by the United Statesbeyond areasonable doubtbefore 1
could be found guilty ascharged.

       Iap ee to plead guilty to an lnform ation,which isa charge broughtby the United
StatesAttorney asopposed to onereturned by a Grand Jury. Iam waiving and giving up
m y rightto be charged by Indictm entand have aGrand Jury voteon m y probable guilt.

      Iwillenterapleaofguilty to Counts 1and 2 ofthe Inform ation.

      Count1chargesm ewith embezzlement,in violation of18U .S.C.j 666(a)(1)(A).
Themaxim'
        um statm ory penalty isa tineof$250,000 and/orimprisonmentforaterm of
ten years,plus aterm ofsupervised release oftlzree years.

      Colmt2 charges me with wire fraud,in violation of 18 U.S.C.j 1343. The
m axim um stam tory penalty isa fm eof$250,000and/orimprisonm entforaterm oftwenty


                             Defendant'sInitials:9.
                                                  1i
                                     Page 1of 14


Case 2:19-cr-00011-JPJ-PMS Document 4 Filed 10/01/19 Page 1 of 14 Pageid#: 8
years,plusaterm ofsupervised release offiveyears.

        lunderstandrestitutionmaybeordered,myassetsmaybesubjectto folfeiture,and
feesmaybeimposedtopayforincarceration,supervisedrelease;andcostsofyrosecution.
Inadditmn,a$100syecialassessmentapursuantto18U.S.C.j3013,willbelmposedper
felonycountofconvlction.Ifurtherunderstandmysuyel-visedreleasemayberevokedif
Iviolate itstel'm sand conditions. Iunderstand a vlolatlon ofsupervised release increases
thepossibleperiod ofincarceration.

      Iam gleadinggtliltyasdescl-ibedabovebecauseIam in factpziltyandbecauseI
believeitislnmybestinteresttodosoandnotbecauseofanythreatsorgromises.There
htsbeennopromisemadewhatsoeverby anyoneastowhatthefmaldlsposition ofthis
mattbrw illbe.
                                                                           i
     2. W aiverofConstitutionalltielktsUpon a Plea ofG uiltv

        IacknowledgeIhavehada11ofmyrightsexplainedtomeandlexyresslyrecognize
Ihavethe follow ing constitutionalrightsand,by vpluntarily pleading gullty,Iknow ingly
waive and give up thesevaluable constim tionalrights:

        a. Therightto plead notguilty and persistin thatplea;
        b.Therighttoasyeedyandpublicjurytrial;
        c. Therightto asslstanceofcounselatthattrialand in any subsequentappeal;
        d. The rightto rem ain silentattrial;
        e. Therightto testify attrial;
        f. Therightto confrohtand cross-examinew itnessescalled by the govelmm ent;
        g. The rightto presentevidenceand w itnessesin m y own behalf;
        h. Therijhttocompulsoryprocessofthecourt;
        i. Therightto compelthe attendance ofwitnessesattiial;
       j. Therighttobepresumedinnocent;
        k. Therightto aunanim ousguilty verdict;and
        1. Therightto appeala guilty verdict.

B. SENTENCING PROV ISIO NS

     1. GeneralM atters                                                    '
 '

     l understand the determ ination ofw hat sentence should be im posed,w ithin the
coninesofany applicable statutory m inimm usand m axim llms,isin the sole discretion of

                             Defendant'sJ'zzfzfr/r    %
                                                      z)
                                      Page 2 of 14


Case 2:19-cr-00011-JPJ-PMS Document 4 Filed 10/01/19 Page 2 of 14 Pageid#: 9
the Court subject to its consideration of the United States Sentencing Guidelines
(''P idelines''or''U.S.S-G'')andthefactorssetforthat18U.S.C.j35534*.1understand
Iw1l1have an opportunity to review a copy ofm y presentence reportin advance ofm y
sentencinghearingandmayfileobjections,asappropriate.Iwillhaveanoppol-tunityat
m y sentencing hearing to presentevidence,bring witnesses,cross-exam ine any wiG esses
thegovem m entcallsto testify,and argue to theCourtw hatan appropriatesentenceshould
be within the confinesofthe terms ofthis agreem ent.

        I understand l will not be eligible for parole during any term of imprisonm ent
imposed. I tmderstand the Court is notbound by any recomm endation or stipulation
contained in this agreem ent and m ay sentence m e up to the statutory m aximum . I
understand Iw illnotbe allowed to w ithdraw m y plea ofguilty ifthe Courtdisregardsthe
stipulationsand/orl'ecomm endations setforth in theplea agreem çnt.

       Iunderstand ifthe sentence is more severe than Iexpected,Iwillhave no rightto
withdraw my plea. Ihave discussed sentencing issueswith m y attorney and realize there
isa substantiallikelihood Iw illbe incarcerated.

   2. Sentencin: G uidelines

      Istipulate and agree thata11m atterspertaining to any ofthe countsofthe charging
documentts), including any dismissed counts, are relevant conduct for purposes of
sentencing.

      The jarties agree the 2018 edition ofthe United StatesSentencing Guidelines
Manualapphesto any guidelinescalculation madepertainingtomyoffensets).lstipulate
thatthefollowingN idelinesectionts)areapplicabletomy conduct:
 2C1.1(a) . 14 Defendantisapublicofficial .
           +
 2C1.1(b) 4 Lossismorethan $15,000butlessthan $40,000
 2C1.1(b) +
               4 Offenseinvolved a ublicofficialin a sensitive osition

      The United States stipulates thatthe guideline sectionts)setforth in thissection
should apply to m y conduct.
      TheUnited Statesstipulatesthatthevulnerablevictim enhancementin U.S.S.G.j
3A 1.1 doesnotapply.



                               Defendant'sInitials:
                                       Page 3 of 14 (

Case 2:19-cr-00011-JPJ-PMS Document 4 Filed 10/01/19 Page 3 of 14 Pageid#: 10
    .  Iunderstand otherguideliné sectionsm ay be applicable to m y case and theUnited
Statesand 1willbefreeto arguew hetherthese sectionsshould orshould notapply;to the
extenttheargum entsarenotinconsistentwith thestipulations,recom m endationsandterm s
setfo14h in thisplea agreem ent.

        Iagree to acseptresponsibility for lr!y conduct. If Icomply wit,
                                                                       h'm y obligations
underthisplea agreem entand acceptresponsibility form y conduçt,the United Stateswill
recom m end the Courtgrantm e a two-levelreduction in my offense level,pm suantto
U.S.S.G.#3E1.1(a)and,ifapplicable,atsentencing,willmovethat1receiveaone-level
reduction in my offense level,pursuantto U.S.S.G.j 3E1.1(b),forpuyosesof any
guidelines calculation. How ever,1stipulate thatif1failto acceptresponslbility for1ny
conductorfailtocomplywithanygrovisioùofthispleaagreement,Ishouldnotreceive
credit for acceptance of respongibihty. In addition,I Im derstand and agree the United
States will have a conthming objection to me receiving credit for acceptance of
resyonsibilityuntilIhavete
                         'stifiedtlazthfullyatmy sentencinghearing,ifcalleduponto
testlfy. I agree the United States willnotbe required to m ake any other notice of its
objection on thisbasis.
   3. SubstantialAssistance

        Iunderstand theU nited Statesretains allofitsrightspursuantto Fed.R .Crim .P.
35(b),U.S.S.G.j5K1.1and 18 U.S.C.j 3553($- lunderstapd even ifIfully cooperate
with law enforcem ent,the United Statesisunderno obligation to m ake a m otion for the
reduction ofmy sentence.1understand iftheUnited Statesm akesam otion forareduction
in m y sentence,the Court,after hearing the evidence,will determ ine how m uch of a
departure,ifany,Ishould begiven.

   4. M onetarv O blieations

        a. SpedalA ssessm ents.Finesand R estitution

        I understand persons convicted of crim es are required to pay a m andatory
assessmentof$100.00 perfelony cotmtofconviction. 1agreeIwillsubmitto theU.S.
Clerk'sOffice,a certified check,m oney order,orattom ey'strustcheck,m ade payable to
the tf lerk,U .S.D istrictCourt''forthe totalam otmtdue formandatory assessm entsprior
to entering m y pleaofguilty.

      Iagreetopay restim tion forthe entire scopeofmy crim inalconduct,including,but
notlim ited to,allm atters included asrelevantconduct. ln addition,Iav ee to pay any

                                                      z
                             nefendant'
                                      xInitials: zf
                                                  s-
                                                   Jj
                                      Page4 of 14


Case 2:19-cr-00011-JPJ-PMS Document 4 Filed 10/01/19 Page 4 of 14 Pageid#: 11
restittttion required by law,including,butnotlitnited to,am otm tsdue ptlrsuantto 18 USC
9j2259.3663,and/or3663A. llmderstand and agreea requirementIpay restitution for
allofthe above-stated matterswillbeimposed upon me aspartofany finaljudgmentin
thism atter.

      1 further ap ee to m ake good faith efforts tow ard paym ent of a1l m andatory
assessments,restim tion and fnes,w ith whatever m eans Ihave atm y disposal. 1 agree
failuretodosowillconstituteaviolationofthisagjeement.Iwillexecuteanydocuments
necessary to relemse the fundsIhave in any reposltol'y,bank,investm ent,otherGnancial
instimtion,orany otherlocation in orderto makeyartialortotalpaymenttoward the
m andatory assessm ents,restimtion and fm esim posed ln m y case.

       Iftzlly understand restitution and forfeitureare separate financialobligationswhich
m ay be imposed upon a crim inaldefendant. Ifurtherunderstand there isa processw ithin
the Departm ent of Justice whereby, in certain circum stances,forfeited ftm ds m ay be
applied torestimtion obliéations.1understand noonehasmadeany promisesto methat
such aprocesswillresultin a decrease in m y restittztioh obligationsin thiscase.

      Iunderstand and agree,pursuantto 18 U.S.C.jg 3613 and 3664(n9,whatever
monetary penalties are imposed by the Courtwillbe due immediately and subjectto
im m ediate enforcem entby theUnited Statesasprovided forby statute.Iunderstand ifthe
Court imposes a schedule of paym ents,that schedule is only a m inimum schedule of
paym entsand nottheonly method,noralim itation on the m ethods,availableto theUnited
Statesto enforcethejudgment.
      Iagreeto qanttheUnited Statesawageassignment,liquidateassets,orcomplete
any othertasksw hlch willresultin imm ediate paym entin 1 11,orpaym entin the shortest
timeinwhich fullpaymentcanbereasonablymadeasrequiredunder18U.S.C.j3572(d).
       Iexpressly authorizetheUnited StatesAttom ey'sOfficeto obtain a creditreporton
m ein orderto evaluatem y ability to satisfyanyfinancialobligation imposed by the Cotlrt.

      Iagree the following provisions,orw ordsofsim ilareffect,should be included as
conditions ofprobation and/or supervised release:(1) çç-rhe defendantshallnotify the
FinancialLitigation UnitaUnited States Attom ey's Oftk e,in m iting,of any interest in
property obtained,directly or indirectly,including any interestobtained underany other
name,or entity,including a trust,partnership or corporation after the execution of this
aveementuntila11lines,restimtipn,moneyjudgmentsandmonetaryassessmo tsarepaid
in f'ull''and (2)çt-f'
                     he Defendantshallnotlfy the FinancialLitigation UnitvUnited States
                                                           ze       ''- %x.
                                                         J           >
                             DefendantFsJ'
                                         zzi/fllr       '*'W    .
                                                    y
                                      Page 5 of 14


Case 2:19-cr-00011-JPJ-PMS Document 4 Filed 10/01/19 Page 5 of 14 Pageid#: 12
Attom ey's Oftk e,in writing,atleast30 dayspriorto kansferring any interestin property
owneddirectlyorindirectlybyDefendant,includinganyinterestheldorownedtmderany
other nam e or entity, includm g trusts, partnership and/or corporations until all fines,
restitution,moneyjudgmentsandmonetaryassessmentsarepaidin fu1l.''
      The parties will also jointly recommend that as a condition of probation or
supel-vised release, Defendant will notify the Financial Litigation Unit,United States
Attorney's Offke,before D efendanttransfers any interestin property owned directly or
indirectly by Defendant,including any interestheld or owned under any other nam e or
entity,includingtrusts,partnership and/orcorporations.See18U.S.C.j3664(k),(n).
       Regardlessofwhetherornotthe Courtspecifically directsparticipation orimposes
a schedule of payments,I agree to fully participate in inm ate em ployment under any
available orrecom m ended program soperated by theBureau ofPrisons.

      Iagreeanypaymentsmadebymeshallbeaypliedfullytothenon-jointandseveral
portion ofmy outstanding restitution balance untilthe non-jointand sevrralportion of
restim tion ispaid in full,unlesstheCourtdeterm inesthatto do so w ould cause a hardship
to avictim oftheoffensets).
      b. D utv to M akeFinancialDisclosures

       Iunderstand in thiscasethereisapossibilitysubstantialfinesand/orrestimtion m ay
be im posed. In order to assistthe United States as to any recom m endation and in any
necessary collection ofthose sums,Iagree,ifrequested by theUnited States,to provide a
completeand truthfulfmancialstatem entto theUnited StatesAttom ey'sOffice,within 30
daysoftherequestor3daysgriortosentencing,whicheverisearlier,detailinga11income,
expendimres,assets,liabllitles'
                              ,giftsand conveïancesby myself,my spouse and my
dependentchildren and any corporation,pm nershlp orotherentity in which Ihold orhave
held an interest,forthepqriod starting on January 1stoftheyearpriorto theyearmy
offense began and continulng through the date ofthe statem ent. This fmancialstatem ent
shallbesublnitted in a form acceptableto theU nited StatesAttom ey'soffice.

       From the time of the signing of this agreem ent or the date l sign the tinancial
statem ent,whichever is earlier,1 agree not to convey anything of value to any person
w ithoutthe autholization oftheU nited StatesAttorney'sO ftk e.

      c. Understandine ofCollection M atters



                              Defendqnt's !'zlf/ff#&.- 1
                                         .




                                      Page 6 of 14


Case 2:19-cr-00011-JPJ-PMS Document 4 Filed 10/01/19 Page 6 of 14 Pageid#: 13
      Iunderstnnd:

       1. aspartofthejudgmentinthiscaselwillbeorderedtopayoneorm oremonetary
         obligations;
      2. paym entshould be m ade asordered by the Cotlrt;
      3. Imustm nilpaym ents,by cashier'scheck orm oney order,payableto the ''Clerk,
         U.S.DistrictCourt''to: 210 Franklin Road,S.W .,Suite540,Roanoke, Virginia
         24011;and includem y name and courtnumberon the check orm oney order;
      4. interest(tmlesswaivedbytheCourt)andpenaltiesmustbeimposedforlateor
         m issed paym ents;                       '
      5. theUnited Statesm ay filelienson m y realand personalproperty thatw illremain
          inplaceuntilmonetaryobligationsarepaid infull,oruntilliensexpiretthelater
          of20yearsfrom dateofsentencingorreleasefrom incarceration);
      6. ifIretain counselto representm eregarding the United States'effortsto collect
         any of m y m onetary obligations,I will im m ediately notify the United States
         Attom ey'sOffice,AT'I'N ; FinancialLitigation Unit,P.O .Box 1709,Roanoke,
         Virginia 24008-1709,in writing,ofthe factofm y legalrepresentation;and
      7. 1,or my attomey ifan attorney willrepresentme regarding collection of
          m onetary obligatlons, can contact the U .S. Attom ey's Oftice's Financial
          Litigation U nitat540/857-2259.

C.ADDITIONAL M ATTERS

   1. W aiverofPresence 0fCounsel
              -    -       -        -




      1 understand m y attorney m ay be present ay any contact w ith any governm ent
personnel. However,by my signattlre below ,lexpressly waive the presence ofcounsel
during such contacts and agree govermnentpersonnelm ay contactm e w ithoutthe prior
approvalofmy attom ey. Atany time during such contactswith governm entpersonnel,l
m ay request the presence of m y attorney and the contact will be suspended untilm y
attorney anivesorindicatesthatthe contactm ay continue.

   2. W aiver ofRiehtto A ppeal

      Knowing thatIhave a rightofdirectappealofmy sentence under 18 U.S.C.j
37424a)and thegroundslisted therein,Iexpressly waivetherightto appealmy sentence
on those groundsoron any ground. In addition,Ihereby w aive m y rightof appealasto
any and a11other issueà in this m atter and agree I willnotfile a notice ofappeal. I am
knowingly and voluntarily waiving any rightto appeal. By signing this agreem ent,Iam


                               Defendqnt'sInitials: z
                                                    /
                                        Page 7 of 14 '


Case 2:19-cr-00011-JPJ-PMS Document 4 Filed 10/01/19 Page 7 of 14 Pageid#: 14
explicitly and irrevocably directing m y attorney not to file a notice of appeal.
N otwitkstanding any otkerlanguageto tkec/zl/rar-p,Iam notwaiving my rlghtto appeal
ortohavemy attorneyjileazl//fceofappeal,asto any issuewhich cannotbewaived,by
law. lunderstand the United Statesexpressly reservesa1lofits right.sto appeal. Iagree
and understand ifIfle any courtdocument(exceptforan appealbased on ap issue
thatcannotbe waived,by lam or a collateralattack based on ineffedive assistanee of
counsel)seeking to disturb,in any way,any order imposed in my case such action
shalleonstitutea failureto com ply with a provision ofthisagreem ent.

   3. W aiverofItichtto CpBgterallvAtfack
        Iwaive any right1m ay have to collaterally attack,in any future proceeding,any
orderissued in thism atter,unlesssuch attack isbased on ineffective assistance ofcounsel,
and agree Iw illnottile any docum entw hich seeksto dism rb any such order,unlesssuch
liling isbased on ineffective assistance ofcounsel. Iagree and understand thatifIGle
any courtdocument(exceptforan appealbased on an issue nototherwisewaived in
this agreem ent; an appealbased on an issue that cannot be waived,by Iaw ;or a
collateralattack based on ineffectiveassistanceofcounsel)seekingto disturb,in any
w ay,any order im posed in m y case,such action shallconstitute a failure to com ply
w ith aprovision ofthisagreem ent.

   4. Inform ation A ccessW aiver

       Iknowingly and voltmtarily agree to waive a11rights,whetherasserted directly or
by a representative,to requestor receive f'
                                          röm any departm ent or agency of the U nitéd
Statesaly recordspertaining tothe investigation & prosecution ofthiscmse,iùcluding
w ithouthrnitation any recordsthatm ay be soughtunderthe Freedom ofInform ation A ct,
5U.S.C.j552,orthePrivacyActof1974,5 U.S.C.j552a.
   5. W aiver ofW itnessFee

      Iagree to waive a11rights,claim sorinterestin any witnessfeelm ay be eligibleto
receive pursuantto 28 U.S.C.j 1821,for my appearance atany Grand Jury,witness
conferenceorcourtproceeding.

   6. Abandonm entofSeized Item s

      By signing thisplea agreem ent,Ihereby abandon m y interestin,and consentto the
om cialuse,destruction orotherdisposition ofeach item obtainçd by any 1aw enforcem ent


                             Dep naqntu zzs/fasz       .1
                                     Page 8 of 14


Case 2:19-cr-00011-JPJ-PMS Document 4 Filed 10/01/19 Page 8 of 14 Pageid#: 15
agency during the course ofthe investigation,Im lesssuch item isspecitk allyprovided for
in another provision of this plea agreement. I ful-ther w aive apy and a1lnotice ofany
                                                                -

proceeding toimplem enttheofficialuse,desh-uction,abandonm ent,orotherdisposition of
such item s.

   7. D eportae n

       Itmderstandif1am notacitizenoftheUnitedStates,Imaybesubjecttodeportation
from the United States, denied United States citizenship,and denied adm ission to the
United Statesin the ftzture,asaresultofmy conviction fortheoffensets)to which Iam
pleading guilty.

    8. D enialofFederalBenelits

       Atthe discretion ofthe court,Ilmderstand Im ay also be denied any oral1federal
benefits,asthatterm isdefmedin21U.S.C.j862,(a)foruptofiveyearsifthisismyfirst
conviction of a fedem l or state offense consisting of the distnbution of controlled
substances,or up to one year if this is m y flrstconviction of a federalor state offense
involving thepoysession ofacontrolled substance;or(b)forup to ten yearsifthisismy
 second conviction ofa federalorstate offense consisting ofthe distribution ofconlolled
 substances,orup to fiveyearsifthisism y second orm oreconviction ofafederal.      or state
'
 offense involving the possession of a controlled substance. If this is m y third or m ore
 conviction of a fedel'al or state offense consisting of the distribution of controlled
 substances,Iunderstand Icould be permanently ineligible fora1lfedèralbenelits,as that
term isdefinedin 21U.S.C.j 862(d).
   9. Adm issibiliw ofStatem ents

       I understnnd any statements I make (including this plea agreement, and my
admissionofguilt)duringorinpreparationforanyguiltypleahearing,sentencinghearinj,
or otherhearing and any statem ents 1m ake or have m ade to 1aw enforcem entagents,ln
any setting (including during a proffer),may be used againstme in this or any other
proceeding. lknowingly w aive any rightlm ay have tmderthe Constitution,any statute,
rule or other source of 1aw to have such statem ents, or evidence derived from such
statem ents,suppressed or excluded from being adm itted into evidence and stipulate thàt
such statem entscan be adm itted into evidence.                         '

   lo.AdditionalO blieations



                              Defendant'sInitials:      -
                                       Page 9 of 14


Case 2:19-cr-00011-JPJ-PMS Document 4 Filed 10/01/19 Page 9 of 14 Pageid#: 16
        1agreeto cooperate fully w ith 1aw enforcem entagentsand willdisclose to them ,at
 any tim erequested by them ,m y know ledge ofany crim inalactivity. 1agree Iw illtestify
 truthfully.Iherebywaiveanyright1mayhavetorefusetoansweranyquestions.Iajree
 to be debriefed by 1aw enforcem entagents concerning any matter. I understand itls a
 felony offense to m ake false statem entsto law enforcem entagents orto testify falsely.

       1agreenotto com mitany ofthe following acts;

           * attemptto withdraw m y guilty plea;
           @ deny Icomm itted any crim e to which Ihave pled guilty;
           * makeoradoptany argumentsorobjectionstothepresentencereportthatare
               inconsistentwith thisplea ar eem ent;
           * obstnwtjpstice;
           *   failto comply w ith any provision ofthispleaagreem ent;
           *   com mitany othercrim e;
           *   m akea false statem ent;
           *   failto enterm y plea ofglzilty when scheduled to do so,unlessacontinuance
               isar eed to by theUnited StatesAttom ey'sOffceand granted by the Courq
           * failto testify truthfully,as to any matter,ifcalled upon to do so (atmy
             sentencing hearing oranyotherproceeding);
           @ refuse to answerany question;
           . failto comply with any reasonable requestof the United States Attorney's
             Ofik e;or
           * failto cooperatew ith law enforcem entagents.

 D .REM EDIES AVAILA BLE TO THE UNITED STATES

        I hereby stipulate and agree thatthe United States Attom ey's office m ay,at its
 election,pursueany orallofthe following rem ediesifIfailto com ply w ith any provision
 ofthisagreement: (a)declarethispleaagreementvoid;(b)refusetodismissànycharges;
 (c)reinstate any dismissed charges;(d)file new charges;(e)withdraw any substantial
 assistancemotionmade,regardlessofwhethersubstantialassistancehasbeenyerformed;
 (9 refusetoabidebyanyprovision,stipulations,and/orrecommendationscontalnedinthis
 pleaagjeement;or(g)takeanyotheractionprovidedfoiunderthisagreementorbystatute,
 regulatlon orcourtrtzle.

       ln addition,lagree if,forany reason,m y conviction is setaside,orIfailto compiy
 withanyobligationundertheyleaagreement,theUnitedStatesmayfilè,byindictmentor
 inform ation, any charges agalnst m e which were filed and/or could have beeh filed

                              Defendant'
                                       sJ'
                                         afSc/.
                                              çl b
                                      Page 10 of 14


Case 2:19-cr-00011-JPJ-PMS Document 4 Filed 10/01/19 Page 10 of 14 Pageid#: 17
 concem ing them attersinvolved in the instantinvestigation.Ihereby waivem yrightunder
 FederalRule ofCriminalProcedure 7 to be proceeded againstby indictm entand consent
 to theGlingofan inform ation againstm econcem ing any such charges.Ialso herebyw aive
 any statate oflim itationsdefense asto any such charges.

        The remediessetforth above are cumulative and notmutually exclusive. The
 United States'election ofany ofthese rem edies,otherthan declaring thlsplea agreem ent
 void,doesnot,in any w ay,term inate m y obligation to com ply w ith the term softhe plea
 agreement. The use ofççif'in thissection doesnotm ean f6if,and only if.''

 s.GkNEUAI,I>RovIs,oxs
    1. Lim itation ofAerqem ent

         This ar eem entonly binds the United States Attom ey's Office for the W estern
 D istrictofV irginia. Itdoes notbind any state or localprosecutor,other Urlited States
 A ttom eyys Office or other
                           i office or agency of the United States Governm ent, including,
 butnotlim ited to,the Tax D ivision ofthe United States Departm entof Justice,or the
 Internal Revenue Service of the U nited States Department of the Treasury. These
 individualsand agenciesremainfreetoprosecutemeforanyoffensets)committedwithin
 theirrespectivejurisdictions.
    2. Effec,qfM v Siqllgtllre

        Itm derstand my signam re on this agreem entconstimtes a binding offerby m e to
 enterintothisagreement.IunderstandtheUnited Stateshmsnotaccepted m#offeruntilit
 signsthe agreem ent.

    3. Effective Representation

         Ihavediscussedthetennsoftheforegoing plea agreementand al1m atterspertaining
 to the chargeàagainstm ewith m y attorney and am fully satisfied with m y attom ey and m y
 attorney'sadvice. Atthistim e,Ihave no dissatisfaction orcomplaintwith m y attorney's
 representation. Iagreeto m ake lcnown to the Courtno laterthan atthe tim e ofsentencing
 any dissatisfaction orcom plaint1m ay have wit,
                                               h my attom ey'srepresentation.

    4. M isconduct
                                            J
       If I have any information concerning any conductof any governm ent attorney,


                              Defendant'sJY/CCJ.
                                               :J      '-
                                       Page 11 of 14


Case 2:19-cr-00011-JPJ-PMS Document 4 Filed 10/01/19 Page 11 of 14 Pageid#: 18
 agent,employee,orcontractorwhich could beconstnzed asm isconductoran ethical,civil,
 orcrim inalviolation,Iagreeto m ake such conductknown to theUnited StatesA ttom ey's
 Oflce and the Courq in writing, as soon as possible,butno later than m y sentencing
 hearing.

    5. FinalM atters

        Iunderstand athorough presentenceinvestigation w illbeconducted and sentencing
 recom lnendationsindependentoftheUnited StatesAttorney'sOfticew illbe m adeby the
 presentencepreparer,which the Courtmay adoptortake into consideration. Iunderstand
 any calculation regarding the guidelinesby the United StatesAttorney'sO ftk e orby m y
 attorney isspeculative and isnotbindingupon theCourt,theProbation O fficeortheUnited
 States Attom ey'sO ffice. N o guaranteehmsbeen m ade by anyone regarding the effectof
 the guidelineson m y case.

        Itm derstand the prosecution w illbe free to allocute ordescribe the nature èfthis
 offense and tlle evidence in this case and m ake any recom mendations notprohibited by
 thisagreem ent.

        Iunderstand the United States retainsthe right,notwithstanding any provision in
 thisplea agreem ent,to inform the Probation Office and the Courtofal1relevantfacts,to '
 addresstheCourtwithrespecttothenatureandseriousnessoftheoffensets),torespond
 to any questions raised by the Court,to correctany inaccuracies or inadequacies in the
 presentence reportand to respond to any statem entsm ade to the Courtby oron behalfof
 the defendant.

       1 willingly stipulate there is a sufficient facm albasis to sùpporteach and every
 materialfactualallegation contained within the chargzg documentts) to which I am
 pleading pzilty.

         Iunderstand this agreem entdoesnotapply to any crim esorchargesnotaddressed
 in this agreement. Iunderstand ifIshould testify falsely in thisorin arelated proceeding
 Imay beprosecuted forperjury ànd statementslmay have given authoritiespursuantto
 thisagreem entm ay beused againstm e in such aproceeding.

         Iunderstand m y attorney willbe free to argue any m itigating factorson m y behalf;
 to the extentthey arenotinconsistentwith thetermsofthisagreem ent. ltmderstand 1will
 have an opportllnity to personally address the Courtpriorto sentence being im posed.



                               Defendant'sInitials:
                                       Page 12 of 14


Case 2:19-cr-00011-JPJ-PMS Document 4 Filed 10/01/19 Page 12 of 14 Pageid#: 19
       n iswriting setsforth the enure understanding between the paxtiesand constimtes
 the com pleteplea av eem entbetween the United StatesAttom ey forthe W estern Diskict
 ofVirginia and me,and no otheradditionalterm s or ap eem ents shallbe entered except
 and unlessi ose othertermK or'agreem ents are in writing and sir ed by the parties.Thl
                                                                                      's
 pleaapeementsuperseàesal1priorunderstandings,promises,àgreements,orconditions,
 ifany,between theUnited Statesand m e.

        Ihave consulted with m y attpm ey and fully understand a11m y rights. Ihave read
 thispleaap eem entand carefullyreviewed everypartofitwith m y attom ey. Iunderstand
 this av eem ent and 1 voluntarily ap'
                                     ee to it. I have not been coerced,threatened, or
 prom ised anything other t11= the termq of this plea av eem ent, described above, in
 exchange form y plea ofguilty. Being aw are of a1Iofthepossible consequences ofm y
 plea,lhave independently decided to enterthispleaofm y own freewill,and am afflrming
 thatagreem enton thisdate and by my si       ebe o .

 Date: )>'!;b?y' g   g
                                                                     -
                                         .
                                         j uvy e ss.
                                         ,                         ujsyjt
       lhave fully explained a11rightsavailable to m y clientwith respectto the offenses
 listedinthependingchargingdocumentts). Ihavecarefullyreviewedeverypartofthis
 plea av eem entwith m y client. To m y H ow ledge,my client'sdecision to enter into this
 av eem entisan informed and voluntary one.

        I tm derstand I m ay be presentatany contactwith m y clientby any governm ent
 persoxmel. How ever,by m y sir aturebelow,Iexpressly consentto directcontactwith m y
 client,withoutm y priorapproval,by govem m entpersonnel:including butnotlim ited to,
 in regard to the collection ofm onetary amounts owed in tlus and aI1related m stters. At
 any tim e dlm'ng such contacts with govem m entpersonnel,m y client m ny request m y
 presence and the contactwillbe suspended untilIanive orindicate thatthe contactm ay
 continue.

       lflwillconthmetorepresentmyclientregrdingtheunitedStates'effortstocollect
 any m onetary obligations, I will nohfy the United States Attorney's Offk e, ATTN :
 FinancialLiigation Unit.P.O:Box 1709,RoanokesVirginia24008-170% in writing,of
 thefactofmy continued legalrepresentation within 10 daysoftheentry ofjudgmentixl
 thiscase.


 oate: A %   .       & Wî
                                         W
                              Defendqnt's.l'
                                           zzfflll
                                      Page 13 of 4


Case 2:19-cr-00011-JPJ-PMS Document 4 Filed 10/01/19 Page 13 of 14 Pageid#: 20
                                    Ben Chann,Esq.
                                    Counselfor Defendant



 p ate,   qloo/lq                                 â
                                    Lena L.Busscher
                                    AssistantUnited StatesAttorney
                                    Virginia BarN o.82353




                         Defendant'sJ'
                                     ZZf/CJ/.
                                            :J
                                 Page 14 of


Case 2:19-cr-00011-JPJ-PMS Document 4 Filed 10/01/19 Page 14 of 14 Pageid#: 21
